EXHIBIT 10.24
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].


Options Media Group Holdings, Inc./ Remster 2, LLC


AGREEMENT


Product Parties:
Options Media Group Holdings, Inc., which is changing its name to PhoneGuard,
Inc., a Nevada corporation (“OPMG/PhoneGuard” or “Company”)



Consulting Party:
Remster 2, LLC, a Delaware Limited Liability Company (“Consulting Party”).



Product:
Software Application for portable and mobile communications devices that
provides monitoring, notification and service blocking to prevent text messaging
activities and service while driving or riding in a moving vehicle, and also
provide notices of excessive speed and location tracking of mobile devices,
along with antivirus protection for smart phones.



Product Name:
DriveSafe and PhoneGuard® mobile software applications for smart phones.



Purpose:
Consulting Party shall provide the exclusive consulting, creative and
development services of Scott “Scooter” Braun and his expertise in social media,
promotions and relationships with talent, management and executives in the media
and entertainment industry. Consulting Party shall have input, comment and
approval of all print and broadcast and other promotional media for the
advertising and promotions campaigns on a first-run basis, as well as input and
comment for the Product itself. It is understood that the Product was designed
and developed to save lives through the prevention of distraction caused by
mobile communications devices while driving. As such, the message is simple: it
addresses a growing and deadly epidemic and saves lives. Consulting Party agrees
to use all reasonable efforts and take every reasonable and appropriate
opportunity to not only mention and promote the Product as a solution to the
problem, but also continue to communicate, stress and reinforce the underlying
essential message for the social good and public welfare. OPMG/PhoneGuard shall
also consult and provide input, guidance and approval of all print and broadcast
promotional media for the advertising and promotions campaign. This Agreement is
dependent upon the condition precedent of the execution of an Agreement (in form
and substance substantially similar hereto) by Company and a mutually-agreed
artist, entertainer, or other notable party, pursuant to which such third party
agrees to provide Endorsement Party and Spokesperson services on behalf
of  OPMG/PhoneGuard (the “Artist Agreement”).  If such condition is not deemed
satisfied in writing within 10 days following the execution hereof by Consulting
Party, then Consulting Party shall have the right, at any time thereafter until
such time as such condition is deemed satisfied, to terminate this Agreement, in
Consulting Party’s sole discretion, in which case this Agreement shall be deemed
void ab initio, and without further force or effect.   In addition, if the
Artist Agreement has not been signed prior to 30 days following execution hereof
by the Consulting Party, then Company shall also have the right, at any time
thereafter but before such Artist Agreement is entered into, to terminate this
Agreement, in Company’s sole discretion, in which case this Agreement shall be
deemed void ab initio, and without further force or effect.

 
 
Page 1 of 9

--------------------------------------------------------------------------------

 
 
Territory:
North America, Central America and South America.



Term:
Three (3) years from the date of execution of this Term Sheet; provided, that
Consulting Party  and OPMG/Phone Guard shall each have the right to terminate
the Term hereof at any time upon written notice to one another following the
date that is one (1) year following the date hereof in the event that the Artist
Agreement is terminated prior to the three (3) year period.



Compensation:
OPMG/PhoneGuard is the exclusive licensee of the Product, Product Name, Software
Application (and related trademarks and intellectual property) at issue for the
Territory and is a publicly traded company on the OTC BB  as “OPMG/PhoneGuard”,
with 433,794,654 shares of common stock outstanding and a market cap of
$5,639,330.00. Upon full execution hereof, and in consideration of Consulting
Party’s services pursuant to this Agreement, the Consulting Party will be issued
warrants (“Warrants”) entitling Consulting Party to purchase from
OPMG/PhoneGuard, for a period of 3 years from the date the Warrants are issued,
up to that number of shares of common stock of OPMG/PhoneGuard (“Common Stock”)
that equals SEVEN PERCENT (7%) of the currently outstanding shares of such
Common Stock, calculated on a fully-diluted basis, at an exercise price of $.01
(1 cent) per share (the “Exercise Price”).  Consulting Party’s Warrants (and the
shares into which they are convertible) shall be protected from dilution as
follows: Consulting Party shall have (i) so-called “full ratchet” anti-dilution
protection from subsequent issuances of Common Stock (or warrants or other
instruments convertible into Common Stock) either for no consideration or for a
lower cost per share than the exercise price of the Warrants (as set forth
below), except for Exempt Issuances (as defined below), and Company further
agrees to an adjustment to be negotiated in good faith with Consulting Party to
protect the value of the Consulting Party’s Warrants from the financial dilution
inherent in any issuance of  Common Stock (or warrants or other instruments
convertible into Common Stock) at a price per share (or exercise price per
share) of less than the fair market value of such security at the time of
issuance (if higher than the Exercise Price of the Warrants), provided that no
such adjustment shall  be required in the case of public offering of any such
security at a customary discount from fair market value per common practice in
the securities industry among arms-length parties trying in good faith to
maximize the value of the offering to the issuer (ii) the pre-emptive rights set
forth below, (iii) customary adjustments for stock splits or share dividends as
set forth below, and (iv) protection against Company’s distribution of cash or
property prior to Consulting Party’s exercise of the Warrants as set forth
below. Exempt Issuances shall mean issuances amounting, in the aggregate, to
less than ten percent (10%) of the currently outstanding shares of Common Stock
as of the date hereof, in connection with strategic partnerships.
OPMG/PhoneGuard covenants that the shares, when issued pursuant to the exercise
of the Warrants, will be duly and validly issued, fully paid and non-assessable
and free from all taxes, liens and charges with respect to the issuance thereof.
The number of and kind of securities purchasable upon exercise of the Warrants
and the Exercise Price shall be subject to adjustment from time to time as
follows: (a) if OPMG/PhoneGuard shall at any time prior to the expiration of the
Warrants subdivide the shares or underlying Common Stock, by split-up or
otherwise, or combine the shares or underlying Common Stock, or issue additional
shares of its Common Stock as a dividend, the number of shares issuable on the
exercise of the Warrants shall be proportionately increased in the case of a
subdivision or stock dividend, or proportionately decreased in the case of a
combination. Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of shares purchasable under the Warrants (as adjusted) shall remain the
same.  In case of any reclassification, capital reorganization, or change in the
capital stock of the Company (other than as a result of a subdivision,
combination, or stock dividend provided above), then the Company shall make
appropriate provision so that the holder of the Warrants shall have the right at
any time prior to the expiration of the Warrants to purchase, at a total price
equal to that payable upon the exercise of the Warrants, the kind and amount of
shares of stock and other securities and property receivable in connection with
such reclassification, reorganization, or change by a holder of the same number
of shares as were purchasable by the holder immediately prior to such
reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate purchase price shall remain the
same.  Company and Consulting Party agree that in the event of distributions of
cash (including dividends, for the avoidance of doubt) or property (other than
Common Stock) prior to Consulting Party’s exercise of the Warrants, Consulting
Party shall be entitled to its share of such distributions on a real time basis,
as and when they are made, to the same extent as if Consulting Party had
exercised all of its Warrants prior to any such distribution. Except for Exempt
Issuances, if Company shall issue, on or after the date upon which the Warrants
are issued to Consulting Party, any additional Common Stock, warrants or other
securities convertible into Common Stock, either without consideration or for a
consideration per share less than the Exercise Price applicable to the Warrants
in effect immediately prior to the issuance of such additional securities, the
Exercise Price for the Warrants in effect immediately prior to each such
issuance shall forthwith (except as otherwise provided in this clause) be
adjusted to an Exercise Price equal to the price paid (or payable in the case of
a warrant, etc.) per share for such additional security, and the number of
shares of Common Stock for which the Warrants are exercisable shall be
proportionately increased so that Consulting Party shall still have the right to
acquired the same aggregate percentage interest of the fully-diluted Common
Stock as set forth above (i.e., 7%). When any adjustment is required to be made
pursuant to the foregoing provisions, the Company shall promptly notify the
holder of such event and of the number of shares or other securities or property
thereafter purchasable upon exercise of the Warrants. The Company agrees during
the term the rights under the Warrants are exercisable to reserve and keep
available from its authorized and unissued shares for the purpose of effecting
the exercise of the Warrants such number of shares of Common Stock for issuance
upon conversion of the Warrants as shall from time to time be sufficient to
effect the exercise of the rights under the Warrants. Company agrees not take
any action with the intent of undermining the effect of the anti-dilution
provisions, and agrees to act in good faith and make appropriate adjustments to
the conversion price (and number of shares into which the Warrants are
convertible) for events which are not specifically dealt with herein.  In the
event OPMG/PhoneGuard desires to issue additional Common Stock (or warrants or
other instruments convertible into Common Stock) at a price per share (or
exercise price per share) greater than the fair market value of such security at
the time of issuance and greater than the Exercise Price of the Warrants,
OPMG/PhoneGuard shall give written notice of the intent to issue such additional
securities to Consulting Party.  For a period of time after such notice by
OPMG/PhoneGuard equivalent to the time remaining on the unexercised Warrants, if
any, plus thirty (30) days, Consulting Party shall have an irrevocable first
option to purchase at the issuing price up to SEVEN PERCENT (7%) of the number
of shares (or rights to purchase shares) of the additional Common Stock or
security.  For the avoidance of doubt, the foregoing pre-emption right shall not
be applicable in the case of stock issued by Company for the purpose of
acquiring an unaffiliated company in a merger, except to the extent other
holders of Common Stock are entitled to such pre-emption rights.

 
 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 

 
Additionally, Consulting Party shall receive [****] of all sales of the Product
(or products related to or derived therefrom, or otherwise embodying or
marketing with the Product Names and their associated trademarks) by
OPMG/PhoneGuard in the Territory, as follows:

 
●  
Payment in the sales royalty amount of [****] for each Software Application sold
on a yearly single subscription basis at the suggested retail price of $29.99,
with the entire subscription payment price paid up front.



●  
Payment in the sales royalty amount of [****] for each Software Application sold
on a yearly family subscription basis at the suggested retail price of [****],
with the entire subscription payment price paid up front.



●  
In the event of a multi-year subscription purchase at the prices set forth
above, Consulting Party shall receive the above-referenced amounts for each year
of the subscription, to be paid at the beginning of each additional year (except
to the extent Company receives payment for the additional years upfront, in
which case Consulting Party shall receive its share at the same time);



●  
Payment in the sales royalty amount of [****], per month for each Software
Application sold on retail single subscription basis of [****] with the
subscription being paid on a monthly basis (payments on a quarterly or other
basis other than annual or monthly, if any, will be subject to the same
percentage royalty), provided, however, that if any subscriber cancels without
paying at least two months, the Consulting Party’s royalty in respect thereof
shall be treated as a Low Margin Sale, if applicable, and shall be subject to
adjustment as provided below.



●  
These prices are subject to change without notice and Consulting Party is
advised that wholesale pricing of the Product is likely.  In the event of any
change in the price or price structure of the DriveSafe® and PhoneGuard mobile
software applications, the parties agree that the above-referenced sales royalty
amounts will be proportionately adjusted accordingly by multiplying the revised
Product price (retail in the case of direct sales to consumers and wholesale in
the event Company sells at a wholesale price to an unaffiliated third-party
wholesaler or retailer (e.g., iTunes) by the above-referenced financial interest
sales royalty percentage of [****].  By way of illustration, if the price of the
DriveSafe® and PhoneGuard mobile software applications increases to [****], the
sales royalty amounts payable to Consulting Party will increase by [****].



 
Page 3 of 9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].

●  
Notwithstanding the foregoing, payment to Consulting Party for certain “Low
Margin Sales” (as defined below) of the Products on a wholesale pricing basis
will be subject to a so-called “net cap” as follows:  In the event that
Consulting Party’s royalty per unit sold on a Low Margin Sale to a particular
wholesaler, as calculated above, would be greater than [****] of Company’s
“Retained Share” (as defined below) per unit sold to such wholesaler, then
Consulting Party’s payment for such sales shall be [****] of Company’s Retained
Share” per unit in lieu of [****] of the wholesale price as otherwise provided
above.

 
 
Low Margin Sales shall mean sales to third parties on a wholesale basis at less
than [****]. As used above, Company’s Retained Share per unit shall mean the
wholesale price per unit sold on a wholesale basis to a particular wholesaler
less the Fixed Costs. The Fixed Costs shall mean the following reasonable,
third-party, out-of-pocket, cost and expenses incurred and actually paid per
unit by Company:

 
o  
[****];

o  
[****];

o  
[****];

 
 
Notwithstanding the foregoing, in no event shall the Fixed Costs per unit used
to calculate Company’s Retained Share above [****]. For the avoidance of doubt,
OPMG/PhoneGuard shall not deduct [****] price for purposes of calculating
Company’s Retained Share.


For purposes of determining what constitutes a Low Margin Sale, each annual
subscription sold to an end user shall be deemed a single unit. In the event
that an end user purchases a subscription on a monthly basis (with no commitment
for a longer duration), the months shall be aggregated into a single unit for
purposes of determining if the sale constitutes a Low Margin Sale (and,
accordingly, Consulting Party acknowledges that Company will not be able to
calculate and pay Consulting Party’s royalty in respect of sales on a monthly
basis until Company knows if the customer continues for a second month).

 
Payment Schedule:
All Payments to Consulting Party will be paid directly by OPMG/PhoneGuard and
computed on a [****], [****] of the end of [****] for the preceding [****], with
the initial accounting required not later [****] following the end of the first
complete [****] hereunder (and to include any partial period prior thereto). By
way of illustration, payment to Consulting Party for sales of the Product
covered by this Term Sheet [****].

 
 
Page 4 of 9

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH FOUR ASTERISKS [****].
 
●  
If OPMG/PhoneGuard or its designee, makes any overpayment to Consulting Party,
OPMG/PhoneGuard may deduct the amount of the over-payment from any payments due
or becoming due to Consulting Party. If OPMG/PhoneGuard pays Consulting Party
any amounts for sales of the Product which sales proceeds are returned later,
those Payments will be considered overpayments. OPMG/PhoneGuard may at any time
elect to utilize a different method of computing royalties so long as such
method does not decrease the net monies received by or credited to Consulting
Party hereunder. In the event of any actual refunds or adjustments made by
OPMG/PhoneGuard to customers, sales agents and carriers, OPMG/PhoneGuard will be
entitled to a credit from Consulting Party for any previously paid sales
royalties attributable thereto upon sustaining the refund or adjustment on a
cash basis. After the expiration of the Term, no statements shall be required
for periods during which no additional payments accrue unless The Consulting
Party gives OPMG/PhoneGuard, or its designee, a written request therefor before
the expiration of the [****] accounting period to which the desired statement
relates. If any deductions for any taxes, tariffs, duties or fees are required,
or if any Licensee deducts any such taxes, tariffs, etc. from its payments to
OPMG/PhoneGuard, OPMG/PhoneGuard may deduct a proportionate amount of those
taxes from the Consulting Party’s royalties. OPMG/PhoneGuard will provide notice
to Consulting Party of any such deductions with the next [****] accounting and
payment, along with supporting documentation regarding same.

 
Subsequent
Employment:
The Consulting Party understands that OPMG/PhoneGuard has business relationships
with the entity (the “TBC/CSI Entity”) that owns and controls the distribution
rights to the Product as regards The World, which is defined as the entirety of
the Planet Earth, exclusive of North, Central and South America. Consulting
Party and Company hereby agree that the terms of this Agreement shall be
applicable to the World on a pari-passu basis in consideration of Consulting
Party’s providing his/its services hereunder in support of the global
exploitation of the Product in the World Market, all of which shall be embodied
in an agreement in substantially similar form as that set forth herein (as
modified to account for the TBC/CSI Entity not being a publicly traded company),
which shall be negotiated in good faith and finalized promptly following
execution hereof. To that end, OPMG/PhoneGuard will use best efforts to assist
in the prompt finalization of such agreement in respect of the exploitation of
the Product throughout the World.

 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
Audit:
OPMG/PhoneGuard will maintain books and records which report the sales or other
exploitations of the Product hereunder on which payments hereunder are payable
to the Consulting Party.  The Consulting Party may, at its sole expense,
designate a certified public accountant ("CPA") or other qualified
representative to examine those books and records, as provided in this paragraph
only.  Such examination: (a) may be made only for the purpose of verifying the
accuracy of the statements sent by OPMG/PhoneGuard; (b) may be made for a
particular statement only once and only within three (3) years after the date
when OPMG/PhoneGuard sent that statement; and (c) may be made only during
OPMG/PhoneGuard's usual business hours, and at the place where it keeps the
books and records to be examined, and upon reasonable notice to
OPMG/PhoneGuard.  (OPMG/PhoneGuard will be deemed conclusively to have sent each
statement on the dates prescribed above unless Consulting Party notifies
OPMG/PhoneGuard otherwise, with respect to any statement, within ninety (90)
days after that date.)  No examination may be made of any records that do not
specifically report sales, returns or other distributions of the Product or
other transactions on which payments are due Consulting Party (or calculation of
Fixed Costs or Retained Share). Notwithstanding the foregoing, Consulting Party
will be permitted to examine records that reflect the number of subscriptions
sold, any movement of OPMG/PhoneGuard's inventory of such Software Applications,
and any credits or rebates that are given in respect of such Software
Applications, for each accounting period that is the subject of the
audit.  Further, such examination shall be conditioned upon the CPA's written
agreement to OPMG/PhoneGuard that the CPA will not voluntarily disclose any
findings to any Person or entity other than Consulting Party, its attorney or
other advisers.

 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
 
If the Consulting Party has any objections to a royalty statement, they will
give OPMG/PhoneGuard specific notice of that objection and the reasons for it
within three (3) year after the date that OPMG/PhoneGuard is deemed to have sent
that statement.  Each royalty statement will become conclusively binding at the
end of that three (3) period, and the Consulting Party will no longer have any
right to make any other objections to it.  The Consulting Party will not have
the right to sue OPMG/PhoneGuard in connection with any royalty accounting, or
to sue OPMG/PhoneGuard for royalties from Product sales or subscriptions sold or
receipts derived by OPMG/PhoneGuard during the period a royalty accounting
covers, unless Consulting Party commences the suit within six (6) months after
the end of that three (3)  ­year period.  If the Consulting Party commences suit
on any controversy or claim concerning royalty accountings rendered to the
Consulting Party under this Term Sheet Agreement and any subsequent Agreement,
the scope of the proceeding will be limited to determination of the amount of
the payments due for the accounting periods concerned, and the court will have
no authority to consider any other issues or award any relief except recovery of
any payments found owing. Recovery of any such royalties will be the sole remedy
available to the Consulting Party by reason of any claim related to
OPMG/PhoneGuard's royalty accountings. Without limiting the generality of the
preceding sentence, the Consulting Party will not have any right to seek
termination of this Agreement or subsequent Agreement or avoid the performance
of its obligations under it by reason of any such claim. The preceding three
sentences will not apply to any item in a royalty accounting if the Consulting
Party establishes that the item was fraudulently misstated.



Interest:
Interest will not be payable on any amounts paid to the Consulting Party, except
for those amounts that are due without dispute and are paid late, with thirty
(30) days grace period.



Confidentiality:
The Consulting Party will enter into a separate Confidentiality Agreement. Until
such time, all non-public matters, materials, terms and discussions relating to
this Agreement shall be kept strictly confidential as though such a reasonable
and customary in the software development and marketing industry confidentiality
agreement were in place, the disclosure of which may result in legal action by
OPMG/PhoneGuard to recover all available legal and equitable relief.

 
 
Page 7 of 9

--------------------------------------------------------------------------------

 
 
Legal Expenses:
Each party will bear their own fees and costs relating to this Term Sheet
Agreement and any subsequent agreements that may arise herefrom. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Florida without regard to the principles of conflicts of law.
 
Company shall defend, indemnify and hold harmless Consulting Party and its
principals, officers, employees and representatives (the “Indemnified Parties”)
from and against any and all damages, costs, judgments, penalties and expenses
of any kind (including reasonable legal fees and disbursements) which may be
obtained against, imposed upon or suffered by the Indemnified Parties as a
result of (i) any product liability actions brought against the Indemnified
Parties relating to Company’s products, including without limitation, the
Products; (ii) Company’s (or its employees’ or officers’) illegal or negligent
acts or omissions; and (iii) other claims arising out of the production,
marketing, advertising, sale or distribution of the Product. Company agrees to
maintain comprehensive general liability insurance and sufficient product
liability insurance in respect of the Products it distributes during the term
and for so long as they are in use thereafter, with a reputable insurer, and to
name Consulting Party and Scott Braun as additional insured parties under such
policies.

 
Documentation:
All subsequent documentation, to the extent required, will be prepared by
counsel for OPMG/PhoneGuard or its designee and will be in the form and on terms
acceptable to both parties hereto. Until such time, this Agreement constitutes
the entire agreement between the parties hereto with respect to the matters set
forth herein, and supersedes in its entirety any and all agreements or
communications, whether written or oral, previously or contemporaneously made in
connection with the matters herein.  Any agreement to amend or modify the terms
and conditions of this Agreement must be in writing and executed by the parties
hereto. This Agreement may be executed and delivered in two or more counterparts
each of which shall be deemed an original and all of which together shall
constitute one instrument.  A facsimile or photocopy of a signature on this
Agreement shall constitute an original for all purposes.

 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 
Capacity:
The parties acknowledge and agree that this Agreement has been entered into
without duress and that each party has the authority to fully bind the person or
entity they enter this agreement on behalf of and any argument of lack of
capacity is specifically waived. The parties acknowledge and agree that each
party and its counsel, and counsel being retained as is deemed appropriate in
the sole discretion of each party doing so, if at all, have reviewed and revised
this Agreement and that the normal rule of construction, to the effect that any
ambiguities are to be resolved against the drafting party, shall not be employed
in the interpretation of this Agreement.



Survival of Terms:
If a court of competent jurisdiction invalidates any provision of this
Agreement, then all of the remaining provisions of this Agreement shall remain
in full force and effect, provided that both parties hereto may still
effectively realize the complete benefit of the promises and considerations
conferred hereby.  The parties agrees that the terms applicable to the Warrants
(including term, exercise price, anti-dilution protection, etc.) and the
calculation of the revenue percentage set forth herein shall be provided on a
most favored nations basis with the terms applicable under the Artist Agreement
as well as those applicable to Last Gang Management, Inc. in their agreement
with Company.





Accepted and agreed to this 30th day of April, 2011.


For Remster 2, LLC:


By:__________________________________________


Print Name: ___________________________________


Its: __________________________________________
    (Title or Office)


 
Accepted and agreed to this 2nd day of May, 2011.


For Options Media Group Holdings, Inc., n/k/a PhoneGuard, Inc.:


_____________________________________________
Scott Frohman, CEO.
 
 
Page 9 of 9
 
 